Appeal from an order granting defendants’ motion to dismiss the amended complaint upon the ground that neither of the causes therein alleged states a cause of action, one being for money deposited by plaintiff with one or more or all of the defendants, and the other being for damages for breach of a contract of employment. The use of the form of expression “ and/or ” leads to confusion in understanding the allegations of the complaint. It is obnoxious to the concise pleading which is required by the Civil Practice Act (§ 241). However, upon an analysis of the allegations, it appears that two causes of action are stated against one or more or all of the defendants and in a manner permitted by section 213 of the Civil Practice Act. To the extent that authority to make the contract of employment in behalf of defendant corporations may be required, the allegations are sufficient. Order granting motion to dismiss the complaint reversed on the law, with ten dollars costs and disbursements, and motion to dismiss the complaint denied, with ten dollars costs, with leave to defendants to answer within ten days from the entry of the order hereon. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.